
	

116 HRES 243 RH: Of inquiry requesting the President and directing the Attorney General to transmit, respectively, certain documents to the House of Representatives relating to the actions of former Federal Bureau of Investigation Acting Director Andrew McCabe.
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 19
		116th CONGRESS
		1st Session
		H. RES. 243
		[Report No. 116–33]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2019
			Mr. Collins of Georgia submitted the following resolution; which was referred to the Committee on the Judiciary
		
		
			April 4, 2019
			Reported from the Committee on the Judiciary with an amendment, referred to the House Calendar and
			 ordered to be printed
			Strike out all after the resolving clause and insert the part printed in italic
		
		RESOLUTION
		Of inquiry requesting the President and directing the Attorney General to transmit, respectively,
			 certain documents to the House of Representatives relating to the actions
			 of former Federal Bureau of Investigation Acting Director Andrew McCabe.
	
	
 That the Attorney General of the United States is directed to transmit, to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memorandum, correspondence, or other communication in his possession, or any portion thereof, that refers or relates to the following:
 (1)Any meetings or discussions between or among Deputy Attorney General Rod Rosenstein and former Federal Bureau of Investigation (FBI) Acting Director Andrew McCabe, regarding conversations with the President, including but not limited to—
 (A)any reference concerning wearing a recording device or preparing in any way to record the President; and
 (B)any reference concerning the invocation of the 25th Amendment of the U.S. Constitution to remove the President from office.
 (2)Any meetings or discussions between or among FBI Acting Director Andrew McCabe and others at the FBI referring or relating to commencing or continuing an obstruction of justice or counterintelligence investigation of the President.
			
	
 That the Attorney General of the United States is directed to transmit, to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memorandum, correspondence, or other communication in his possession, or any portion thereof, that refers or relates to the following:
 (1)Any meetings or discussions between or among Deputy Attorney General Rod J. Rosenstein and former Federal Bureau of Investigation (FBI) Acting Director Andrew McCabe, regarding conversations with the President, including but not limited to—
 (A)any reference concerning wearing a recording device or preparing in any way to record the President; and
 (B)any reference concerning the invocation of the 25th Amendment of the U.S. Constitution to remove the President from office.
 (2)Any meetings or discussions between or among FBI Acting Director Andrew McCabe and others at the FBI referring or relating to commencing or continuing an obstruction of justice or counterintelligence investigation of the President.
			
	
		April 4, 2019
		Reported from the Committee on the Judiciary with an amendment, referred to the House Calendar and
			 ordered to be printed
